Citation Nr: 1124786	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1976.  

This matter is on appeal before the Board of Veterans Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the matter has remained with the Montgomery, Alabama, RO throughout the course of the appeal.

The Veteran testified before the undersigned at an April 2011 videoconference hearing.  A transcript of the hearing is of record.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He testified in April 2011 that he is currently employed.  See Hearing Transcript (T.) at 7.   therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

Specifically, the Veteran is claiming entitlement to a rating in excess of 30 percent for his service-connected left knee disability.  His most recent VA examination for this disorder was in December 2006.  Consequently, the Veteran's most recent VA examination relating to his left knee disability is nearly five years old.  Such does not necessarily negate the probative value of the examination.  See VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); but see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

However, at his hearing before the Board in April 2011, the Veteran stated that his left knee symptomatology has worsened since the December 2006 VA examination.  He described a decrease in overall function, to include experiencing increased periods of swelling and instability.  T. at 5, 8-9.  Given the Veteran's contentions that his left knee symptomatology is worse that it was at the time of his most recent VA examination in December 2006, a new VA examination is necessary in order to ascertain the current extent of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995). 

Finally, the claims file reflects that the Veteran has received VA medical treatment from the Tuskegee VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that provider dated up to October 2010, and because he reports routine/frequent treatment for his knee disability, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the Veteran's treatment records from the Central Alabama Veterans Health Care System East Campus in Tuskegee, Alabama, from October 2010 to the present.  Any negative development should be annotated in the claims file.

2. The RO should then schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims file must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The claims file must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's knee disability should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should additionally address whether the Veteran has recurrent subluxation or lateral instability of the left knee.  If so, the VA examiner is directed to offer an opinion on whether the instability is slight, moderate, or severe in nature.  The examiner should also indicate if the Veteran suffers from ankylosis of the knee.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  After completing the above, and any other development deemed necessary, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


